Citation Nr: 1722557	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1958 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2010, the Veteran and his wife testified before a Decision Review Officer in Waco, Texas.  A transcript of the hearing is associated with the electronic claims file.

The Veteran was scheduled for a hearing before the Board in April 2014.  In an April 2014 correspondence, the Veteran cancelled his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn. See 38 C.F.R. § 20.704 (e) (2016).

This matter was previously before the Board in September 2014 and August 2016 and was remanded for further development.  It has now returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A chronic right knee disability was not incurred in service and did not manifest within one year of separation from service.





CONCLUSION OF LAW

The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016). Compliant notice was provided in a May 2008 letter.

Concerning the duty to assist, the Veteran's service treatment records, as well as post-service treatment records appear in the electronic claims file.  Examinations were provided and medical opinions obtained in February 2010 and in February 2016 and November 2016, pursuant to the Board's remand directives.  Following the Board's remand in August 2016, the Veteran was given the opportunity to provide authorization for VA to help him obtain additional records from private treatment providers, to include Jordan Hospital, or to submit those records himself.  As explained further below, the Board finds that although treatment records regarding the Veteran's right knee from Jordan Hospital dated in the early 1980s do not appear in the claims file, VA fulfilled its duty to assist the Veteran.  Overall,  the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In February 2008, the Veteran filed a claim of service connection for a knee replacement which he indicated was job related.  He noted the replacement had taken place in September 2004.  Throughout the course of his claim, he indicates a belief that the onset of his right knee disability was in service due to the type of work he did, which included crawling, kneeling and climbing ladders as a Heating System Supervisor.  See DD-214.  

The Veteran's post-service occupation was in the same field as his in-service duties, specifically he was a heating and air conditioning technician from 1978 until retirement in 2009.  See February 2010 VA Examination Report. 

Service treatment records (STRs) demonstrate the Veteran injured his right knee in May 1967.  He had full range of motion and sensation.  The impression was muscle strain.  In December 1976, the Veteran complained of anterior and posterior numbness in his right knee.  He also indicated pain in the posterior right knee when squatting.  Mild crepitus was noted on flexion and extension with some tenderness at the distal patellar tendon.  Exercises were prescribed for a diagnosis of questionable chondromalacia.  It was noted between December 1976 and March 1977, the Veteran had 52 treatments described as daily right quad sets and straight leg progressive resistive exercise to 25 pounds.  The Veteran was able to lift 22.5 pounds and did not complain of pain or numbness in the knee.  He was advised to maintain strength on home program.  Knee problems were not mentioned and the lower extremities were noted to be normal at the Veteran's October 1978 separation examination where he denied trick or locked knee.

Following service, a Visit Record History indicated a meniscus tear in November 1997 and internal derangement of the knee in January 1998, although it was not indicated which knee.  In September 2004, the Veteran was admitted to Jordan Hospital with osteoarthritis in his bilateral knees.  He underwent bilateral total knee replacements.

In February 2010, the Veteran underwent a VA examination in connection with his claim.  He stated he initially hurt his knee in 1970 and now had pain, weakness, and stiffness causing a limited range of motion.  It was noted the Veteran had bilateral knee replacements in 2004, a repeat right total knee replacement in 2005 and a repeat left total knee replacement in 2008.  The Veteran noted he retired from the heating and air conditioning business in 2009.  The examiner reviewed the Veteran's STRs and recognized treatment for right knee chondromalacia in service and that the condition resolved with treatment.  He also noted a history of bilateral knee replacements many years following service and concluded that chondromalacia in service would not lead to post-service total knee replacement.

In September 2010, the Veteran testified before a Decision Review Officer (DRO).  He explained that he hurt his right knee on active duty due to the type of work he did crawling inside boilers and lifting hot water tanks as well as doing high and low level work on ladders.  He reported twisting the knee a couple of times, but working through the pain.  He noted going through physical therapy in service to strengthen the upper portion of his leg.  He indicated first seeking treatment following service in the early 1980s at Jordan Hospital.  It was noted that some records from Jordan Hospital had been sought in connection with a claim regarding chronic obstructive pulmonary disease (COPD) and the Veteran and his representative indicated that they suspected all records available from Jordan Hospital had been submitted, although none were dated prior to 2002.

In September 2014, the Board remanded the claim for an addendum medical opinion that would take into account earlier STRs dated in May 1967 reflecting a diagnosis of right knee muscle strain which were not discussed in the February 2010 VA examination opinion.

In February 2016, the Veteran underwent another VA examination.  Right knee strain was diagnosed along with history of osteoarthritis/post right knee replacement x2 (second surgery revision) residual right knee strain.  The Veteran reported right knee pain initially between 1969 and 1973, while working on active duty as a Heating Specialist Supervisor.  He reported assisting in lifting water heater tanks when they needed replacement from basement portion of homes, buildings and apartments.  The Veteran indicated being seen privately for a right knee condition after separation from service from approximately 1984.  The examiner considered whether the Veteran's current right knee disability was the result of military service or disability dating back to his military service and considered both the December 1976 diagnosis of chondromalacia and also the prior May 1967 diagnosis of right knee strain.  The examiner opined that it was less likely as not because there were no records of continuing treatment between separation from service and knee surgery due to arthritis at the age of 65.  The examiner opined that it is not uncommon to have arthritis at age 65.  The examiner concluded it was unlikely that a onetime visit in 1967 resulted in arthritis at age 65 leading to the need for a right knee replacement.

In August 2016, the Board remanded the claim for treatment records from Jordan Hospital where the Veteran testified at his DRO hearing he first sought treatment in the early 1980s.  The Board also sought an additional medical opinion to take into account the Veteran's contention that his duties in service (which included crawling and climbing ladders) caused his current disability.  The Board specifically sought an opinion as to whether the Veteran's age upon diagnosis and his post-service work more likely than not caused his current knee disability, or whether it is at least as likely as not that his active service caused his current disability.  The examiner was asked to considered the May 1967 right knee strain, the 52 stretching treatments noted between December 1976 and March 1977 and provisional diagnosis of chondromalacia, the normal examinations in service in 1966, 1969, 1974, 1977 and 1978, the denial of a tricked or locking knee in service (e.g. 1966, 1973, and 1978), the Veteran's contention that his in-service activities of crawling, kneeling, and climbing ladders caused his disability, the post service private treatment records, that the Veteran's post service employment was in the same field as his in-service duties and the Veteran's age at onset of osteoarthritis.

Following the remand, in September 2016, VA sent the Veteran a letter asking him to provide authorization to seek additional private treatment records.  Notably, as stated in Section 9B of the VA Form 21-4142 attached to the letter, the authorization provided by the Form is only viable for 180 days after the Form is signed.  Thus, the Form signed by the Veteran in February 2011 for "all employee health records" from Jordan Hospital between July 1983 and March 2004 did not provide VA authority to again seek records.  The Veteran did not provide additional authorization or additional treatment records himself and the Board presumes, based in part on his waiver of the 30 day waiting period after receipt of the March 2017 Supplemental Statement of the Case, that all available records from Jordan Hospital have already been obtained and further remand for such records would be futile.  

In November 2016, the VA examiner considered the details outlined by the Board in the August 2016 remand and determined it was most likely that the Veteran's right knee condition was most likely due to his age and his over 2 decades of post-service employment as an air conditioning technician.

Based on review of the above, the Board finds that the criteria for establishing entitlement to service connection have not been met.  Although STRs show treatment for muscle strain and a provisional diagnosis of chondromalacia with strengthening treatments, the record does not support a finding that the Veteran had a chronic right knee disability that had onset in service.  This finding is supported by the notation of a normal knee upon separation from service and a lack of continuing medical treatment for the knee after service until the Veteran had already been working in a civilian job requiring use of his knees for over 20 years.

The Board acknowledges that where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis (or degenerative joint disease) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Here, evidence of arthritis did not become evident in the record until over 2 decades after separation from service.  In addition, the medical records do not show continuing treatment between service and the present for symptomatology concerning the right knee.

The Veteran is competent to report on matters observed or within his personal knowledge, and is therefore competent to make statements regarding his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a probative medical opinion on the etiology or underlying causes of a knee disability requires the specialized training of a medical professional.  In this case, as a layperson not shown to possess appropriate medical training and expertise, the Veteran is not competent to render a persuasive or competent medical opinion on whether a right knee disability was caused by or is otherwise related to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  Hence, his assertions in this regard cannot constitute competent and persuasive evidence in support of the claim for service connection.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable and the claim must be denied. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for a right knee disability is denied. 





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


